UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7092



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMES CURTIS BLAKNEY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Terrence W. Boyle, Chief
District Judge, sitting by designation. (CR-94-54, CA-97-235-3-02)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Curtis Blakney, Appellant Pro Se.    Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Curtis Blakney seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny Blakney’s

Motion for Appeal of the Denial of Movant’s § 2255 Motion, deny a

certificate of appealability, and dismiss the appeal on the reason-

ing of the district court.   See Blakney v. United States, Nos. CR-

94-54; CA-97-235-3-02 (W.D.N.C. filed June 8, 2001; entered June

11, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2